Caton, J. The question presented by this record we do hot consider an open one in this Court. At the last term in this Division, it was decided that the Revised Statutes must receive the same construction as the act of 1839, respecting the jurisdiction of justices of the peace, and that it was error for the Circuit Court to dismiss a suit commenced, for want of jurisdiction appearing on the face of the papers, but that it is the duty of the Court, upon appeal, to hear the evidence, and if from that it appears, that the subject matter of the controversy is within a justice’s jurisdiction, then it is the duty of the Court to dispose of the cause upon its merits. Ballard v. McCarty, 11 Ills., 503. The result of the testimony in this case, showed that a justice had jurisdiction of the amount due from the defendant to the plaintiff, which, as the verdict shows, was less than fifty dollars, the amount indorsed on the back of the summons as the extent of the plaintiff’s claim. The judgment of the Circuit Court is affirmed. Judgment affirmed.